Citation Nr: 0000291	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-34 184	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a heart disability, to 
include hypertension.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1963 to April 
1964, from August 1968 to September 1969, and from July 1972 
to October 1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1994 rating decision by the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for entitlement 
to service connection for a heart disorder to include 
hypertension.  During the pendency of this appeal, the 
veteran has moved to Colorado and his records have since been 
transferred to the RO in Denver, Colorado.  The veteran was 
afforded a personal hearing before a traveling member of the 
Board in June 1996.

In the May 1994 rating decision, entitlement to service 
connection for right ear hearing loss, a right knee disorder, 
a left ankle disorder, a right elbow disorder and elevated 
cholesterol levels were denied.  In addition, entitlement to 
an increased evaluation for service-connected lumbosacral 
strain with degenerative changes was denied, as well as 
entitlement to compensable evaluations for residuals of a 
fracture of the left heel and left ear hearing loss.  The 
veteran timely appealed the decision with regard to all of 
the issues.

In an October 1996 Board decision, the veteran's claims as to 
the issues of entitlement to service connection for right ear 
hearing loss, a right knee disorder, a left ankle disorder, a 
right elbow disorder, and elevated cholesterol levels were 
denied as not well-grounded.  In addition, the Board found 
that the preponderance of the evidence was against an 
increased and/or compensable ratings for his service-
connected lumbosacral strain, residuals of a fracture of the 
left heel, and left ear hearing loss.  

The Board remanded back to the RO for further development the 
issues of service connection for a heart disability to 
include hypertension, and service connection for varicose 
veins.  In this regard, the veteran was afforded a VA 
examination in May 1997.  Thereafter, in a March 1999 rating 
decision, the veteran was granted entitlement to service 
connection for varicose veins with a noncompensable rating 
assigned to that disability.  As such, the issue of service 
connection for varicose veins is no longer in appellate 
status and before the Board at this time.  The issue of 
service connection for a heart disability to include 
hypertension remained denied, and is thus in appellate status 
and currently before the Board.


FINDINGS OF FACT

There is no competent medical evidence that the veteran 
currently has a heart disorder, to include hypertension.


CONCLUSION OF LAW

The claim for service connection for heart disability, to 
include hypertension is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he has a heart 
disability.  In this regard, the veteran maintains that he 
was regularly monitored in service for chest pain, high blood 
pressure, elevated cholesterol levels, and sinus bradycardia, 
which contributed to his current heart disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  Service connection may presumed, for 
certain chronic diseases, to include a cardiovascular 
disorder, such as hypertension, which develop to a 
compensable degree (10 percent for a cardiovascular disorder) 
within a prescribed period after discharge from service (one 
year for a cardiovascular disorder), even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 1991); 
38 C.F.R. 3.307, 3.309 (1999).

The threshold question that the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one that is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three-prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence, as appropriate), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The 
nexus requirement may be satisfied by evidence that a chronic 
disease subject to presumptive service connection manifested 
itself to a compensable degree within the prescribed period.  
See Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993). 

Upon review of the file, the service medical records reveal 
that the veteran was indeed closely monitored for chest pain, 
blood pressure, elevated cholesterol levels, and sinus 
bradycardia.  The veteran was treated for chest pain in March 
1975, March 1977, November 1976, September 1978, October 
1980, December 1980, August 1983, August 1985 and July 1986.  
An August 1986 stress test report shows that the veteran's 
blood pressure was 146/100 after zero minutes, 200/100 after 
1 minute, and 180/98 after 3 minutes.  A November 1987 record 
shows that the veteran's blood pressure was 120/90.  In March 
1988, his blood pressure was recorded as 142/94.  An October 
1992 electrocardiogram report indicated a blood pressure of 
98/59 and diagnosed sinus bradycardia.  The remaining service 
medical records show that the veteran was again treated for 
chest pain in October 1993.  In addition, the veteran was 
shown to suffer from elevated cholesterol levels throughout 
his active service.  At the October 1993 separation 
examination, the veteran was diagnosed with hyperlipidemia 
and chest pain and pressure.

The RO denied entitlement to service connection for a heart 
disability based on the lack of a current diagnosis of a 
heart disability.  The veteran appealed this decision and 
contended that he received an improper, sloppy examination.  
Indeed, the April 1994 VA examination report simply states 
that the "cardiovascular examination was normal" without any 
further detail.  Moreover, if any laboratory, 
electrocardiogram tests, or chest x-rays were taken, they are 
not included in the claims file.  As such, the Board remanded 
this issue back to the RO for further development to include 
a contemporaneous medical examination.  

The veteran was thereafter afforded a medical examination in 
May 1997.  At that time, the examiner took a detailed history 
of the veteran's reports of chest pain and lipid levels.  The 
veteran reported that his present chest pain was dull, over 
the left upper chest "like a heavy hand," that can last for 
hours, not accompanied by nausea, vomiting, diarrhea, or 
diaphoresis.  On occasion, it feels like a numbness and has 
on occasion been present two to three times per month for 
about five years.  The examiner indicated that he reviewed 
the veteran's medical records prior to the examination.  
Indeed, the examiner listed in his report the veteran's 
service dates during which he was afforded 
electrocardiograms, blood pressure readings, and laboratory 
cholesterol tests, as well as the results of those readings 
and tests.  Chest x-ray was reported as revealing normal 
heart size.  There was multilevel disk degeneration in the 
thoracic spine.  No other abnormalities were noted.  

The May 1997 echocardiogram study was interpreted as within 
normal limits, and revealed normal left ventricular systolic 
function.  Of note, the fractional shortening was .38, LVIDD 
4.5 cm, LVIDS 2.8 cm, septum 1.13 cm, posterior wall 1.1 cm, 
left atrium 3.9 cm, aorta 3.1 cm.  The echocardiogram also 
was reviewed for evidence of valvular dysfunction and no 
structural abnormality of the valve or hemodynamic 
abnormalities were noted with respect to the tricuspid, 
pulmonic, nitral and aortic valves on the echocardiogram.

Physical examination indicated a blood pressure taken from 
the left arm in the standing position of 128/82.  Repeat 
blood pressure taken two minutes after the initial 
examination was 126/82.  The examiner noted a well-developed, 
well-nourished, male whose resting heart rate was 70.  The 
rhythm was regular.  The jugular venous pulse was visible at 
the base of the neck and considered to be within normal 
limits.  A-wave was readily identified and felt to be at 
normal levels.  There were no crackles or wheezes audible 
over the chest.  No pulmonary or pericardial rub were 
audible.  There were no S3 and no S4 audible.  No cardiac 
murmurs were audible during the time of the examination.  
Pulse volume to include the carotids, radial, brachial, ulnar 
and dorsalis pedis was within normal range.  No bruit was 
audible over the carotid arteries.  No mass was audible on 
palpation of the epigastrium to suggest the presence of an 
abdominal aortic aneurysm.  

The examiner offered the following comments with respect to 
his diagnosis:  

1.  Hypertension.  There is no evidence 
of sustained hypertension, systolic or 
diastolic, based on review of the entire 
record and the veteran's blood pressure 
during the course of the examination was 
within normal limits.  The 
electrocardiogram previously referred to 
as being compatible with voltage criteria 
for LVH is not diagnostic thereof.  The 
echocardiogram does not show changes one 
would expect from sustained hypertension 
in the form of increased wall thickness 
and the funduscopic examination did not 
disclose evidence to support a finding of 
hypertension.

2.  Hyperlipidemia.  It is abundantly 
clear and well documented that from at 
least April 1985, the veteran has had 
elevation of his cholesterol and 
triglycerides and an HDL reported only 
once during his period of service 
(November 1987) of 35.  The cholesterol 
levels are all above desired levels using 
as an optimal level for an asymptomatic 
Caucasian male of 200mg and a desired LDL 
under 100 mg (note LDL in May 1997 of 
154).  On the other hand, the chief 
concern with the diagnosis of 
hyperlipidemia is whether or not there 
are clinical consequences in the form of 
infarcts, such as myocardial or cerebral 
or evidence of vascular insufficiency, 
such as would be reflected by transient 
ischemic attack (TIA) or angina and/or 
claudication, and none of these are 
evident by clinical history or physical 
examination or electrocardiography or 
echocardiography at the time of this 
examination.

3.  Chest pain.  The chest pain referred 
to on many occasions for which the 
veteran has multiple entries in his 
available health records is atypical.  It 
is impossible to believe that chest pain 
dating from the mid-1970's until the 
present time, if it is indicative at all 
of ischemic heart disease, would not by 
this time be accompanied by clear cut 
objective evidence of chronic myocardial 
ischemia.  No such evidence is present.  
The lack of a relationship to effort and 
the rather bizarre variation in times of 
duration suggest a noncardiac and very 
likely musculoskeletal basis.  Of 
interest is the finding on chest x-ray 
done at this hospital which suggests 
multilevel disk disease.  It is 
speculative to say that this multilevel 
disk disease may have caused or be 
associated with musculoskeletal chest 
pain, though again it is difficult to 
believe that chest pain of the duration 
noted in this record would not have been 
associated with much more graphic and 
objective findings than have been present 
during the course of this examination.

As indicated above, the current medical evidence clearly is 
negative for any diagnosis of a heart disability to include 
hypertension.  Therefore, the Board finds that although the 
veteran currently asserts that he should be service-connected 
for a heart disability, as a layperson without demonstrated 
medical training and expertise, he is not competent to render 
an opinion on a medical matter, such as whether a 
cardiovascular disorder was shown in service, or is medically 
demonstrated currently.  See Espiritu V. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Furthermore, he has presented no 
medical evidence to support his claim.  As noted above, a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak, 2 Vet. App. at 611.  If no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  In the absence of competent 
evidence of a present disability (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  

Therefore, in light of the foregoing, the veteran's claim for 
service connection for a heart disability must fail.  Since 
the veteran's claim is not well grounded, he cannot invoke 
the VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991). See Epps, 126 F.3d at 
1468; Grivois v. Brown, 6 Vet. App. 136 (1994).  Furthermore, 
the Board is not aware of the existence of any additional 
evidence which, if obtained, might well ground the veteran's 
claim.  See McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. 
Cir. 1997).   

As a final point, the Board notes that while VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to claim when the claim is not well grounded, VA 
may be obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995). A review 
of the documents of record, to include the statement of the 
case, shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a heart disability, to include hypertension, 
is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

